PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/749,436
Filing Date: 31 Jan 2018
Appellant(s): Palzewicz et al.



__________________
Andrew J. Thomson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/2/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/4/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siqueira et al, U.S. Patent No. 7,803,244.  
Siqueira discloses a laminate comprising an elastic film layer thermally bonded to a nonwoven fabric layer via heat and pressure.  The layers are unbonded relative to each other, other than at the bond areas.  The bond areas covers less than 50% of the surface and the discrete bonds can be provided in various patterns and shapes, including those claimed in claim 11.  See col. 14, lines 4-44.  Apertures can be located adjacent to the bond points.  See figures.  The bonds and apertures provide the laminate with texture as desired.  See abstract.  The nonwoven material can be a spunbonded, meltblown or carded staple fiber nonwoven.  See col. 11, line 63 – col. 12, line 26.  The laminate can be used to form various portions of the chassis of a diaper having an absorbent core positioned between a bodyside liner and an outer cover, including leg cuffs and waist bands.  See col. 18, line 58 – col. 19, line 40.  
Siqueira differs from the claimed invention because it does not disclose the particularly claimed caliper ratio.  However, since Siqueira teaches that the bonding pattern and conditions can be selected to provide the desired texture to the fabric, it would have been obvious to one .
Claims 5-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Siqueira et al, U.S. Patent No. 7,803,244  as applied to claims 1-4, 7-12 above, and further in view of Ellis et al, U.S. Patent Application Publication No. 2003/0124310.
Siqueira differs from the claimed invention because it does not disclose the claimed basis weight for the nonwoven and does not disclose a trilaminate wherein an additional nonwoven is placed on the other side of the elastic layer.
However, Ellis teaches that suitable basis weights for forming elastic laminates wherein one or more nonwoven layers is bonded to one or both sides of an elastic film layer by discontinuous bonds formed via heat and pressure are generally 1-34 gsm.  See paragraph 0040.  Ellis also clearly teaches embodiments wherein the elastic film has nonwovens on both faces.  See paragraph 0059.
Therefore, it would have been obvious to have selected basis weights as taught by Ellis in view of their art recognized suitability for forming such elastic laminates.  It further would have been obvious to have provided nonwovens on both faces of the elastic film if a structure having two fibrous outer faces was desired.

(2) Response to Argument


However, the specification does not state that all rib-knit and wire-weave patterns have a caliper less than claimed, but that those described in particular patents have a caliper less than claimed, because in these application the unbonded areas were not distinguishably identifiable or driven by the distinct, tactile patterns stated herein.   Since caliper is not determined by bond pattern alone but is also clearly dependent on the basis weight of the fabric as well as the properties of the fibers making up the fabric, such as resiliency, stiffness, length, etc., it is unclear how a particular pattern can be said to result in a particular caliper, unless all other variables are the same, which is not accounted for in the discussion in the instant specification.   Therefore, the specification does not state that every fabric having a rib-knit or wire-weave or S-weave pattern will necessarily have a caliper less than claimed.  
Further,  even with regard to the S-weave, rib-knit and wire-weave patterns, Siqueira teaches numerous variables including the bond density and bond size which can be selected to provide a fabric having the desired texture.  See abstract of Siqueira.  Additionally, the particular bonding parameters disclosed in Siqueira and in the instant specification substantially overlap.  For example, the instant specification teaches pin density of 200-400 pins per square inch, (instant specification page 17, line 27), while Siqueira teaches a pin density of 50-500 pins per square inch, (col. 14, line 16 of Siqueira) for S weave patterns,  150-400 pins per square inch for rib-knit patterns, (col. 14, lines 21-26 of Siqueira), and 200-500 and in some embodiments, 250-350 pins per inch for wire weave patterns, (col. 14, lines 31-35).  The instant specification 
Additionally, Siqueira is clearly not limited to S-weave, rib-knit or wire-weave patterns but lists and incorporates six additional patents as exemplifying other suitable bond patterns.  In particular, the Haynes et al reference, (U.S. Patent No. 5,962,112), incorporated by reference in its entirety in Siqueira as disclosing a useful bond pattern, discloses a web having a point unbonded pattern having a bond area of 25-50 percent with discrete unbonded areas with surface textures which are maintained even when wet.  See col. 6, lines 17-43 and col. 12, lines 7-9 of Haynes et al, incorporated by reference into Siqueira.  
Appellant argues that it is impermissible hindsight to state that the person of ordinary skill would recognize that the thickness and basis weight of the nonwoven fabric and the particular bond pattern and bond size would be directly related to the resulting thickness of the final product and would be able to select appropriate thicknesses, weights and bond size, pattern and density to produce a product having the desired final thickness.  However, any person of skill in the art of nonwovens would know that the final thickness and texture of a 

 For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.